ROBERT M. PARKER, Retired Circuit Judge.
This is an untimely appeal and is due to be dismissed.
Appellant filed a posttrial motion on March 22, 1984. The posttrial motion was not ruled upon until October 1, 1984. Appellant filed notice of appeal on November 13, 1984.
Under rule 59.1, Alabama Rules of Civil Procedure, the posttrial motion filed by appellant on March 22, 1984 could not remain “pending” more than ninety days. Because the motion was not disposed of by the trial court within the ninety day period and the period was not extended by express consent of all the parties, the posttrial motion was automatically denied June 20, 1984 (ninety days after its filing). Spina v. Causey, 403 So.2d 199 (Ala.1981); Cleveland v. Hare, 369 So.2d 1226 (Ala.1979).
Appellant’s appeal filed November 13, 1984, more than forty-two days after June 22, 1984, rule 4(a)(3), Alabama Rules of Appellate Procedure, was not timely, and this appeal is hereby dismissed.
The foregoing opinion was prepared by Retired Circuit Judge ROBERT M. PARKER while serving on active duty status as a judge of this court under the provisions of section 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
APPEAL DISMISSED.
All the Judges concur.